Exhibit 10.49






















This instrument was

prepared by and when

recorded return to:







Susan E. Rollins, Esq.

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603-4080

 

 

 

Instrument Number:

155560

 

Date and Time:

4/3/2007  3:41:00 PM

 

MORTGAGE

 

Book:

128

Page:

357

Jacket:

 

Sandra K. Fair

 

Wells County Recorder

 

 

 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE ONLY







SUBORDINATE CONSTRUCTION/PERMANENT MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF

LEASES AND RENTS, FINANCING STATEMENT

AND FIXTURE FILING






















INDIANA BIO-ENERGY, LLC

Mortgagor







AND










U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE

Mortgagee





--------------------------------------------------------------------------------




This instrument was

prepared by and when

recorded return to:







Susan E. Rollins, Esq.

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603-4080

 

 

 SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE ONLY







SUBORDINATE CONSTRUCTION/PERMANENT MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF

LEASES AND RENTS, FINANCING STATEMENT

AND FIXTURE FILING






















INDIANA BIO-ENERGY, LLC

Mortgagor







AND










U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE

Mortgagee

















--------------------------------------------------------------------------------

TABLE OF CONTENTS




SECTION

HEADING

PAGE

 

 

 

ARTICLE I

AGREEMENTS

5

Section 1.1.

Performance of Loan Obligations; Incorporation by Reference

5

Section 1.2.

Further Assurances

5

Section 1.3.

Sale, Transfer, Encumbrance

5

Section 1.4.

Insurance

6

Section 1.5.

Taxes, Liens and Claims, Utilities

6

Section 1.6.

Escrow Payments

6

Section 1.7.

Maintenance and Repair; Compliance with Laws

7

Section 1.8.

Leases

7

Section 1.9.

Indemnity

8

Section 1.10.

Assignment of Leases and Rents

8

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

9

Section 2.1.

Ownership, Liens, Compliance with Laws

9

Section 2.2.

Use

9

Section 2.3.

Utilities; Services

9

Section 2.4.

Construction of the Improvements

9

 

 

 

ARTICLE III

CASUALTY; CONDEMNATION

9

Section 3.1.

Casualty, Repair, Proof of Loss

9

Section 3.2.

Use of Insurance Proceeds

10

Section 3.3.

Condemnation

11

Section 3.4.

Use of Condemnation Proceeds

11

 

 

 

ARTICLE IV

DEFAULTS AND REMEDIES

12

Section 4.1.

Events of Default

12

Section 4.2.

Remedies

12

Section 4.3.

Expenses of Exercising Rights, Powers and Remedies

14

Section 4.4.

Restoration of Position

14

Section 4.5.

Marshalling

14

Section 4.6.

Waivers

14

Section 4.7.

Mortgagee’s Right to Cure Defaults

14

Section 4.8.

Suits and Proceedings

15

 

 

 

ARTICLE V

MISCELLANEOUS

15

Section 5.1.

Binding Effect; Survival; Number; Gender

15

Section 5.2.

Severability

15

Section 5.3.

Notices

15

Section 5.4.

Applicable Law

16

Section 5.5.

Waiver of Jury Trial

16

Section 5.6.

Effect

16

Section 5.7.

Assignability

16

Section 5.8.

Headings

16

Section 5.9.

Fixture Filing

16

Section 5.10.

Estoppel Certificate

17

Section 5.11.

Senior Loan

17

 

 

 

Signature

 

18

 

 

 

Exhibit A

LEGAL DESCRIPTION

 

Exhibit B

PERMITTED ENCUMBRANCES

 








i




--------------------------------------------------------------------------------

SUBORDINATE CONSTRUCTION/PERMANENT MORTGAGE,

SECURITY AGREEMENT, ASSIGNMENT OF

LEASES AND RENTS, FINANCING STATEMENT

AND FIXTURE FILING




This SUBORDINATE CONSTRUCTION/PERMANENT MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT
OF LEASES AND RENTS, FINANCING STATEMENT AND FIXTURE FILING is dated as of March
1, 2007 (as amended, amended and restated, supplemented or otherwise modified
from time to time, this “Mortgage”), and is made by INDIANA BIO-ENERGY, LLC, an
Indiana limited liability company (“Mortgagor”), whose address is 969 North Main
Street, P.O. Box 297, Bluffton, Indiana 46714, in favor of U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE, a national banking association (“Mortgagee”), whose
address is 10 West Market Street, Suite 1150, Indianapolis, Indiana 46204,
Attention: Corporate Trust.




RECITALS




A.

Unless otherwise defined herein, all capitalized terms herein shall have the
meanings ascribed to them in that certain Indenture of Trust by and between City
of Bluffton, Indiana (“Issuer”) and Mortgagee dated of even date herewith (as
the same may be modified or amended from time to time, the “Indenture“).




B.

Mortgagor is the owner and holder of fee simple title in and to that certain
real estate located in Bluffton, Wells County, Indiana, as more fully described
on Exhibit A (the “Land”).




C.

Mortgagor desires to construct and operate a single 100 million gallons per year
ethanol production facility and other amenities to be located on the Land (the
“Facility”).




D.

Mortgagor and Issuer have entered into the Loan Agreement dated as of even date
herewith (the “Loan Agreement”) providing for the issuance by Issuer of the
$22,000,000 aggregate principal amount of City of Bluffton, Indiana Subordinate
Solid Waste Disposal Facility Revenue Bonds, Series 2007A (Indiana Bio-Energy,
LLC Ethanol Plant Project) (the “Bonds”) for the purpose of loaning the proceeds
thereof to Mortgagor in order to provide funds (i) to finance a portion of the
costs of the Facility, (ii) to pay a portion of the interest accruing on the
Bonds during construction thereof, (iii) to fund a debt service reserve fund for
the Bonds and (iv) to pay certain costs of issuance relating to the Bonds. The
payment obligations of Mortgagor under the Loan Agreement shall be collectively
referred to in this Mortgage as the “Loan Payments.” The total principal amount
secured by this Mortgage is $22,000,000.00, plus the amount of protective
advances made by Mortgagee as provided for in this Mortgage or the Loan
Agreement. The maximum principal amount secured by this Mortgage is $44,000,000.




E.

The Loan Payments are payable and to be performed in accordance with the terms
of the Loan Agreement, with the entire unpaid balance of the Loan Payment to
mature and be due and payable in full not later than September 1, 2019 (the
“Maturity Date”).




F.

Mortgagor has agreed to mortgage the Mortgaged Property (as that term is defined
below) to Mortgagee to secure the Loan Obligations (as that term is defined
below).




G.

The obligations secured by this Mortgage (the “Loan Obligations”) are as
follows:




(i)

the Loan Payments, including, without limitation, future advances made by
Mortgagee to Mortgagor, Mortgagor’s obligations in respect of the due and
punctual payment of principal and interest when and as due, whether by
acceleration or otherwise and all fees, expenses, indemnities, reimbursements,
guaranties and other obligations of Mortgagor under the Loan Payments, Loan
Agreement and this Mortgage, in all cases whether now existing or hereafter
arising or incurred;




(ii)

all other amounts payable by Mortgagor under the Loan Agreement or this Mortgage
as the same now exist or may hereafter be amended; and




(iii)

all obligations of Mortgagor under this Mortgage, including, but not limited to,
any protective advances advanced by Mortgagee under this Mortgage.











--------------------------------------------------------------------------------

Pursuant to I.C. 32-29-1-10, the Loan Obligations include, and this Mortgage
secures, future obligations and advances under the Loan Agreement and protective
advances made under this Mortgage or the Loan Agreement and future
modifications, extensions, conversions, and renewals of the Loan Obligations
secured by this Mortgage.




NOW, THEREFORE, Mortgagor, in consideration of the issuance of the Bonds and the
Issuer making such funds available to Mortgagor, intending to be legally bound
and to secure the payment and performance of the Loan Obligations hereby
irrevocably and unconditionally MORTGAGES and WARRANTS and collaterally assigns,
collaterally transfers and pledges unto Mortgagee, its successors and assigns,
forever, with right of entry and possession, and grants to Mortgagee, its
successors and assigns, a Mortgage and security interest in the Land and any
buildings, plants, facilities or improvements of any kind (collectively, the
“Improvements”), now existing or hereafter constructed or placed thereon,
described in Exhibit A attached hereto and all mineral rights, hereditaments,
easements and appurtenances thereto, along with the following (to the extent
permitted by applicable law or the agreement, instrument or other documents
creating the Mortgagor’s rights therein), all of which together with the Land is
called the “Mortgaged Property”:




(a)

All and singular the tenements, hereditaments, easements, appurtenances,
passages, rights of ingress and egress, licenses, permits, rights of use or
occupancy, waters, water courses, repair in rights, mineral rights, sewer
rights, rights in trade names, licenses, permits and contracts, and all other
rights, liberties and privileges of any kind or character in any way now or
hereafter appertaining to the Land or any Improvements thereon, including, but
not limited to, homestead and any other claim at law or in equity as well as any
after-acquired title, franchise or license and the reversion and reversions and
remainder and remainders thereof;




(b)

The land lying within any street, alley, avenue, roadway, or right of way open
or proposed or hereafter vacated in front of or adjoining the Land; and all
right, title, and interest, if any, of Mortgagor in and to any strips and gores
adjoining or used in connection with the Land;




(c)

All agreements, ground leases, grants of easements or rights of way, permits,
declarations of easement, conditions or restrictions, disposition and
development of agreements, planned unit development agreements, plats,
subdivision plans, permits and approvals, and other documents affecting the Land
and/or the Improvements;





2




--------------------------------------------------------------------------------

(d)

All rights, title and interest of Mortgagor in any and all buildings and
Improvements of every kind and description now or hereafter erected or placed on
the Land and all materials intended for construction, reconstruction, alteration
and repairs of such buildings and Improvements now or hereafter erected thereon,
all of which materials shall be deemed included within the Mortgaged Property
immediately upon the delivery thereof to the Mortgaged Property or upon any
earlier acquisition thereof by Mortgagor, and all fixtures now or hereafter
owned by Mortgagor and attached to or contained in and used or acquired for use
in connection with the Mortgaged Property including, but not limited to, all
heating, lighting, refrigerating, ventilating, air conditioning, air cooling,
fire extinguishing, plumbing, cleaning, telephone, communications and power
equipment, systems and apparatus; and all elevators, switchboards, motors,
pumps, screens, awnings, floor coverings, cabinets, partitions, conduits, ducts
and compressors; and all cranes and craneways, oil storage, sprinklers/fire
protection and water service equipment; and also including any of such property
stored on the Land or Improvements or in warehouses and intended to be used in
connection with or incorporated into the Land or Improvements or for the pursuit
of any other activity in which Mortgagor may be engaged on the Land or
Improvements, and including without limitation all tools, cabinets, awnings,
window shades, Venetian blinds, drapes and drapery rods, brackets, screens,
carpeting and other window and floor coverings, decorative fixtures, plants,
cleaning apparatus, and cleaning equipment, refrigeration equipment, generators,
cables, telecommunication cables, antennas and systems, computers, software,
books, supplies, kitchen equipment, appliances, tractors, lawn mowers,
groundsweepers and tools, together with all substitutions, accessions, repairs,
additions and replacements to any of the foregoing and all other items of
furniture, furnishings, equipment and personal property owned by Mortgagor used
or useful in the operation of the Mortgaged Property; and all renewals or
replacements of all of the aforesaid property owned by Mortgagor or articles in
substitution therefore, whether or not the same are or shall be attached to said
buildings or Improvements in any manner; it being mutually agreed, intended and
declared that all of the aforesaid property owned by Mortgagor and placed by it
on the Land or Improvements or used or acquired for use in connection with the
operation or maintenance of the Mortgaged Property shall, so far as permitted by
law, be deemed to form a part and parcel of the Land for the purposes of this
Mortgaged Land and covered by this Mortgage, and as to any of the property
aforesaid which does not form a part and parcel of the Land or does not
constitute a “fixture” (as such term is defined in the Uniform Commercial Code
as in effect in the State of Indiana (the “UCC“)), this Mortgage is hereby
deemed to be, as well, a security agreement under the UCC for the purposes of
creating hereby a security interest in such property which Mortgagor hereby
grants to Mortgagee as secured party, and all inventory, office supplies,
machinery, apparatus, systems and equipment used or useful in the production of
ethanol at the Mortgaged Property, all as now owned or hereafter acquired by
Mortgagor;




(e)

All Leases (as hereinafter defined) of the Land or Improvements or any part
thereof, whether now existing or hereafter entered into (the “Leases”), and all
rights, title and interest of Mortgagor thereunder, including cash and security
deposits under any such Leases;




(f)

Any and all awards, payments or insurance proceeds, including interest and
unearned premiums thereon, and the right to receive the same, which may be paid
or payable with respect to the Land or Improvements for other properties
described above as a result of: (i) the exercise of the right of eminent domain
or action in lieu thereof; or (ii) the alteration of the grade of any streets;
or (iii) any fire, casualty, accident, damage or other injury to or decrease in
the value of Land or Improvements or other properties described above, to the
extent of all amounts which may be secured by this Mortgage at the date of
receipt of any such award or payment by Mortgagor or Mortgagee, and of the
reasonable counsel fees, costs and disbursements incurred by Mortgagor or
Mortgagee in connection with the collection of such award or payment. Mortgagor
agrees to execute and deliver, from time to time, such further instruments as
may be requested by Mortgagee to confirm such assignment to Mortgagee of any
such award or payment;





3




--------------------------------------------------------------------------------

(g)

All licenses, permits (including, but not limited to, building permits),
authorizations, certificates, variances, consents, approvals and other approvals
now or hereafter acquired pertaining to the Land or any Improvements thereon or
which related to the construction of the Improvements and/or the use, occupancy,
development, leasing, operation or servicing of the Land, including, but not
limited to, air and water discharge permits, environmental permits and rights as
is required for the production of ethanol, above-ground storage tank licenses
and permits, and all estate, right, title and interest of Mortgagor in, to,
under or delivered from all present or future development, construction,
operation or use of the Land or any Improvements thereon;




(h)

All intangible personal property relating to the Land and/or Improvements,
business records, claims for refunds or rebates of taxes, tax abatements, money,
deposit accounts, accounts in general and payment intangibles;




(i)

Any and all water and water rights, minerals, oil, gas, or any rights thereto;




(j)

All plans, drawings, and specifications relating to the Mortgaged Property and
the construction of the Improvements, all permits, consents, approvals,
licenses, authorizations and other rights granted by, given by or obtained from
any governmental entity with respect to the Mortgaged Property; and all other
interests of any kind and character that Mortgagor now has or at any time
hereafter acquires in and to the Mortgaged Property;




(k)

All studies, tests, investigations, and reports of any kind relating to the
soils or conditions of the soils of the Land and the suitability of the soils
for the construction of the Improvements, all mechanical or structural studies,
grading plans, drainage studies, and plans and other similar studies, plans from
drawings, or reports of any nature related to the construction of the
Improvements;




(l)

All management contracts, service contracts, operating agreements, variances and
permits relating to the Land and/or Improvements;




(m)

All after-acquired title to or remainder or reversion of any of the foregoing,
all and any proceeds of any of the foregoing, all and any additions, accessions
and extensions to, improvements of and substitutions and replacements of any of
the foregoing and all additional lands, estates, interest, rights, or any other
property acquired by Mortgagor after the date of this Mortgage, all without need
for any additional Mortgage, assignment, pledge or conveyance to Mortgagee but
Mortgagor will execute and deliver to Mortgagee upon Mortgagee’s request any
documents or instruments to further effect or evidence the foregoing; and




(n)

The right in the case of foreclosure hereunder of the encumbered property for
Mortgagee to take and use the same by which the buildings and all other
Improvements situated on the Land or commonly known and the right to manage and
operate said buildings under any such name and variance thereof;




Subject only to the Permitted Encumbrances (as herein defined) and to secure
payment of the Loan Obligations.




The parties hereto intend the definition of Mortgaged Property to be broadly
construed and in the case of doubt if any particular item is to be included in
the definition of Mortgaged Property, the doubt should be resolved in favor of
inclusion.




TO HAVE AND TO HOLD said Mortgaged Property, whether now owned or held or
hereafter acquired, unto Mortgagee, its successors and assigns, forever pursuant
to the provisions of this Mortgage.





4




--------------------------------------------------------------------------------

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the lien, security interest or
estate created by this Mortgage to secure the payment of the Loan Obligations,
both present and future, shall, except as set forth in Section 5.11 hereof, be
first, prior and superior to any lien, security interest, reservation of title
or other interest heretofore, contemporaneously or subsequently suffered or
granted by Mortgagor, its legal representatives, successors or assigns, except
only those, if any, expressly hereinafter referred to and that the Mortgaged
Property is to be held, dealt with and disposed of by Mortgagee, upon and
subject to the terms, covenants, conditions, uses and agreements set forth in
this Mortgage.




PROVIDED ALWAYS, that upon the indefeasible payment in full in cash of the Loan
Obligations and all other obligations to Mortgagee under the Loan Agreement and
the observance and performance by Mortgagor of its covenants and agreements set
forth herein and therein, then this Mortgage and the estate hereby and therein
granted shall cease and be void and shall be terminated and released as provided
herein below.




This Mortgage also constitutes a security agreement within the meaning of the
UCC, with respect to all property described herein as to which a security
interest may be granted and/or perfected pursuant to the UCC, and is intended to
afford Mortgagee to the fullest extent allowed by law, the rights and remedies
of a secured party under the Dec.




MORTGAGOR FURTHER agrees as follows:




ARTICLE I

AGREEMENTS




Section 1.1.

Performance of Loan Obligations; Incorporation by Reference. Subject to any
applicable cure or grace periods as set forth in the Loan Documents, Mortgagor
shall pay and perform the Loan Obligations. Time is of the essence hereof. All
of the covenants, obligations, agreements, warranties and representations of
Mortgagor contained in this Mortgage and the Loan Agreement and all of the terms
and provisions thereof are hereby incorporated herein and made a part hereof by
reference as if fully set forth herein.




Section 1.2.

Further Assurances. If Mortgagee requests, Mortgagor shall sign and deliver and
cause to be recorded as Mortgagee shall direct any further mortgages, amendments
or supplements to this Mortgage, instruments of further assurance, certificates
and other documents as Mortgagee reasonably may consider necessary or desirable
in order to attach, perfect, continue and preserve the Loan Obligations and
Mortgagee’s rights, title, estate, liens and interests under the Loan Agreement
and this Mortgage. Mortgagor further agrees to pay to Mortgagee, upon demand,
all reasonable and necessary costs and expenses incurred by Mortgagee in
connection with the preparation, execution, recording, filing and refiling of
any such documents, including reasonable attorneys’ fees.




Section 1.3.

Sale, Transfer, Encumbrance. If Mortgagor sells, conveys, transfers or otherwise
disposes of, or encumbers, any part of its interest in the Mortgaged Property,
whether voluntarily, involuntarily or by operation of law (except for Permitted
Encumbrances), without the prior written consent of Mortgagee, Mortgagee shall
have the option to declare the Loan Obligations immediately due and payable
immediately upon notice. Included within the foregoing actions requiring prior
written consent of Mortgagee are: (a) sale by deed or contract for deed; (b)
mortgaging or granting a lien on the Mortgaged Property (other than the
Permitted Encumbrances); and (c) a change of control in 50% or more of the
equity interest or voting power or control of Mortgagor. Mortgagor shall give
notice of any proposed action effecting any of the foregoing to Mortgagee for
Mortgagee’s consent at least thirty (30) days prior to taking such action.
Mortgagor shall pay all reasonable costs and expenses incurred by Mortgagee in
evaluating any such action. Mortgagee may condition its consent upon reasonable
modification of the Loan Documents or payment of reasonable fees. No such action
shall relieve Mortgagor from liability for the Loan Obligations as set forth
herein. The consent by Mortgagee to any action shall not constitute a waiver of
the necessity of such consent to any subsequent action.





5




--------------------------------------------------------------------------------

Section 1.4.

Insurance. Mortgagor shall obtain, maintain and keep in full force and effect
and shall furnish to Mortgagee copies of policies of insurance as described in,
and meeting the requirements set forth in, the Loan Agreement. At least ten (10)
days prior to the termination of any such coverage, Mortgagor shall provide
Mortgagee with evidence satisfactory to Mortgagee that such coverage will be
renewed or replaced upon termination with insurance that complies with the
provisions of this Section and the Loan Agreement. Mortgagor, at its sole cost
and expense, from time to time when Mortgagee shall so request, will provide
Mortgagee with evidence in a form acceptable to Mortgagee, of the full insurable
replacement cost of Mortgaged Property. All property and liability insurance
policies maintained by Mortgagor pursuant to this Section and the Loan Agreement
shall (a) include effective waivers by the insurer of all claims for insurance
premiums against Mortgagee, and (b) provide that any losses shall be payable
notwithstanding (i) any act of negligence by Mortgagor or Mortgagee, (ii) any
foreclosure or other proceedings or notice of foreclosure sale relating to the
Mortgaged Property, or (iii) any release from liability or waiver of subrogation
rights granted by insured. In addition, all policies of casualty insurance shall
contain standard noncontributory mortgagee loss payable clauses to Mortgagee,
and the comprehensive general liability and other liability policies required in
the Loan Agreement, including environmental pollution policies, shall name
Mortgagee as an additional insured.




Section 1.5.

Taxes, Liens and Claims, Utilities. Mortgagor shall pay and discharge when due,
or cause to be paid and discharged when due, all taxes, assessments and
governmental charges and levies (collectively, “Impositions”) imposed upon or
against the Mortgaged Property or the Rents (as hereinafter defined), or upon or
against the Loan Obligations, or upon or against the interest of Mortgagee in
the Mortgaged Property or the Loan Obligations, except Impositions measured by
the income of Mortgagee. Mortgagor shall provide evidence of such payment at
Mortgagee’s request. Mortgagor shall keep the Mortgaged Property free and clear
of all liens (including, but not limited to, mechanics’ liens), encumbrances,
easements, covenants, conditions, restrictions and reservations (collectively,
“Encumbrances”) except those set forth in Exhibit B attached hereto and made a
part hereof (the “Permitted Encumbrances “). Mortgagor shall pay or cause to be
paid when due all charges or fees for utilities and services supplied to the
Mortgaged Property. Notwithstanding anything to the contrary contained in this
Section, Mortgagor shall not be required to pay or discharge any Imposition or
Encumbrance so long as Mortgagor shall in good faith, and after giving notice to
Mortgagee, contest the same by appropriate legal proceedings and otherwise in
accordance with the requirements set forth in the Loan Agreement. If Mortgagor
contests any Imposition or Encumbrance against the Mortgaged Property, Mortgagor
shall provide such security to Mortgagee as Mortgagee shall reasonably require
against loss or impairment of Mortgagor’s ownership of or Mortgagee’s lien on
the Mortgaged Property and shall in any event pay such Imposition or Encumbrance
before loss or impairment occurs.




Section 1.6.

Escrow Payments. If requested by Mortgagee after the occurrence and during the
continuation of an Event of Default, Mortgagor shall deposit with Mortgagee
monthly on the first day of each month the amount reasonably estimated by
Mortgagee to be necessary to enable Mortgagee to pay, at least five (5) days
before they become due, all Impositions against the Mortgaged Property and the
premiums upon all insurance required hereby to be maintained with respect to the
Mortgaged Property. All funds so deposited shall secure the Loan Obligations.
Any such deposits shall be held by Mortgagee, or its nominee, in a non-interest
bearing account and may be commingled with other funds. Such deposits shall be
used to pay such Impositions and insurance premiums when due. Any excess sums so
deposited shall be retained by Mortgagee and shall be applied to pay said items
in the future, unless the Loan Obligations have been paid and performed in full,
in which case all excess sums so paid shall be promptly refunded to Mortgagor.
Upon the occurrence of an Event of Default, Mortgagee may apply any funds in
said account against the Loan Obligations in such order as Mortgagee may
determine.





6




--------------------------------------------------------------------------------

Section 1.7.

Maintenance and Repair; Compliance with Laws. Mortgagor shall cause the
Mortgaged Property to be operated, maintained and repaired in safe and good
repair, working order and condition, reasonable wear and tear, insured casualty
loss excepted; shall not commit or permit waste thereof; except as provided in
the Loan Agreement, shall not remove, demolish or substantially alter the design
or structural character of any Improvements without the prior written consent of
Mortgagee; shall complete or cause to be completed forthwith any Improvements
which are now or may hereafter be under construction upon the Land; shall
materially comply or cause material compliance with all laws, statutes,
ordinances and codes, and governmental rules, regulations and requirements,
applicable to the Mortgaged Property or the manner of using or operating the
same, and with any covenants, conditions, restrictions and reservations
affecting the title to the Mortgaged Property, and with the terms of all
insurance policies relating to the Mortgaged Property; and shall obtain and
maintain in full force and effect all consents, permits and licenses necessary
for the use and operation of the Mortgaged Property in Mortgagor’s business.
Mortgagor shall obtain and maintain in full force and effect all certificates,
licenses, permits and approvals that are required by law or necessary for the
construction of the Improvements or the use, occupancy or operation of the
Project. Subject to the provisions of this Mortgage with respect to insurance
proceeds and condemnation awards, Mortgagor shall promptly repair, restore and
rebuild any Improvements now or hereafter on the Mortgaged Property which may
become damaged or destroyed, such Improvements to be of at least equal value and
quality and of substantially the same character as prior to such damage or
destruction.




Section 1.8.

Leases. (a) Notwithstanding anything to the contrary herein, Mortgagor shall not
enter into any Lease without Mortgagee’s prior written consent, and shall
furnish to Mortgagee, upon execution, a complete and fully executed copy of each
Lease. Mortgagor shall provide Mortgagee with a copy of each proposed Lease
requiring the consent of Mortgagee and with any information requested by
Mortgagee regarding the proposed Tenant thereunder. Mortgagee may declare each
Lease to be prior or subordinate to this Mortgage, at Mortgagee’s option.




(b) Mortgagor shall, at its cost and expense, perform each obligation to be
performed by the Landlord under each Lease; not borrow against, pledge or
further assign any rents or other payments due thereunder; not permit the
prepayment of any rents or other payments due for more than thirty (30) days in
advance; and not permit any Tenant to assign its Lease or sublet the premises
covered by its Lease, unless required to do so by the terms thereof and then
only if such assignment does not work to relieve the Tenant of any liability for
performance of its obligations thereunder.




(c) If any Tenant shall default under its Lease, Mortgagor shall, in the
ordinary course of business, exercise sound business judgment with respect to
such default, but may not discount, compromise, forgive or waive claims or
discharge the Tenant from its obligations under the Lease or terminate or accept
a surrender of the Lease.




(d) If Mortgagor fails to perform any obligations of Mortgagor under any Lease
or if Mortgagee becomes aware of or is notified by any Tenant of a failure on
the part of Mortgagor to so perform, Mortgagee may, but shall not be obligated
to, without waiving or releasing Mortgagor from any obligation, remedy such
failure, and Mortgagor agrees to repay upon demand all sums incurred by
Mortgagee in remedying any such failure, together with interest thereon from the
date incurred.




(e) For purposes of this Mortgage, the following terms shall have the following
meanings:




(i)

“Landlord”: Any person or party leasing to Tenant any part of the Mortgaged
Property pursuant to a Lease.




(ii)

“Lease”: Any lease, occupancy agreement or other document or agreement, written
or oral, permitting any Person to use or occupy any part of the Mortgaged
Property.




(iii)

“Person”: Any natural person, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.





7




--------------------------------------------------------------------------------

(iv)

“Tenant”: Any Person or party using or occupying any part of the Mortgaged
Property pursuant to a Lease.




Section 1.9.

Indemnity. Mortgagor shall indemnify Mortgagee together with its successors and
assigns and Mortgagee’s directors and officers (collectively the “Indemnified
Parties”) against, and hold the Indemnified Parties harmless from, all losses,
damages, suits, claims, judgments, penalties, fines, liabilities, costs and
expenses by reason of, or on account of, or in connection with the construction,
reconstruction or alteration of the Mortgaged Property during Mortgagor’s
ownership thereof, or any accident, injury, death or damage to any person or
property occurring in, on or about the Mortgaged Property during Mortgagor’s
ownership thereof, or any street, drive, sidewalk, curb or passageway adjacent
thereto, except to the extent that the same results from the willful misconduct
or gross negligence of the Person or party seeking indemnification. The
indemnity contained in this Section shall include costs of defense of any such
claim asserted against an Indemnified Party, including reasonable attorneys’
fees. The indemnity contained in this Section shall survive payment and
performance of the Loan Obligations and satisfaction and release of this
Mortgage and any foreclosure thereof or acquisition of title by deed in lieu of
foreclosure.




Section 1.10.

Assignment of Leases and Rents. (a) As additional security for the Loan
Obligations secured by this Mortgage, Mortgagor does hereby bargain, sell,
assign, transfer and set over unto Mortgagee all Leases and all the rents, fees,
issues, profits, revenues, royalties and other income of any kind (“Rents”)
which, whether before or after foreclosure, or during the full statutory period
of redemption, if any, shall accrue and be owing for the use or occupation of
the Mortgaged Property or any part thereof. So long as no Event of Default
exists under this Mortgage, Mortgagor shall have a revocable license to collect,
but not more than one (1) month in advance under any Lease, all Rents earned
prior to default. This Mortgage constitutes an absolute, irrevocable, currently
effective assignment of Rents and profits. Mortgagor hereby appoints Mortgagee
Mortgagor’s true and lawful attorney-in-fact with full power of substitution to,
upon the occurrence and during the continuation of an Event of Default, demand,
collect and receive any and all Rents which may be or become due and payable by
Tenants after the occurrence of any Event of Default, which appointment is
coupled with an interest and is irrevocable. Upon the occurrence and during the
continuation of an Event of Default, Mortgagee may, at its discretion, file any
claim or take any action to collect and enforce the payment of Rents, either in
Mortgagee’s name or Mortgagor’s name or otherwise. Tenants are hereby expressly
authorized and directed by Mortgagor to pay to Mortgagee all Rents upon
Mortgagee’s demand, and such Tenants are hereby expressly relieved of any and
all duty, obligation or liability in respect of any Rents so paid to Mortgagee.




(b) If, at any time after an Event of Default hereunder and during the
continuation thereof, in the sole discretion of Mortgagee, a receivership may be
necessary to protect the Mortgaged Property or its Rents, whether before or
after maturity of any Loan Payments and whether before or at the time of or
after the institution of suit to collect such Loan Obligations, or to enforce
this Mortgage, Mortgagee, as a matter of strict right and regardless of the
value of the Mortgaged Property or the amounts due hereunder or secured hereby,
or of the solvency of any party bound for the payment of such Loan Obligations,
shall have the right to the appointment of a receiver to take charge of, manage,
preserve, protect, rent and operate the Mortgaged Property, to collect the Rents
thereof, to make all necessary and needful repairs, and to pay all Impositions
against the Mortgaged Property and all premiums for insurance thereon, and to do
such other acts as may by such court be authorized and directed, and after
payment of the expenses of the receivership and the management of the Mortgaged
Property, to apply the net proceeds of such receivership in reduction of the
Loan Obligations secured hereby or in such other manner as the said court shall
direct notwithstanding the fact that the amount owing thereon may not then be
due and payable or the said Loan Obligations are otherwise adequately secured.
Such receivership shall, at the option of Mortgagee, continue until full payment
of all sums hereby secured or until title to the Mortgaged Property shall have
passed by sale under this Mortgage.




(c) The reasonable costs and expenses (including any receiver’s fees and
reasonable attorneys’ fees) incurred by Mortgagee pursuant to the powers herein
contained shall be reimbursed by Mortgagor to Mortgagee on demand as promptly as
practicable, shall be secured hereby and shall bear interest from the date
incurred at the interest rate applicable to advances made by the Trustee
pursuant to the Indenture. Mortgagee shall not be liable to account to Mortgagor
for any action taken pursuant hereto, other than to account for any Rents, fees,
issues, revenues, profits or proceeds actually received by Mortgagee.





8




--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES




Mortgagor represents and warrants to Mortgagee and covenants with Mortgagee as
follows:




Section 2.1.

Ownership, Liens, Compliance with Laws. Mortgagor owns the Mortgaged Property
free from all liens and Encumbrances except the Permitted Encumbrances. To the
best of Mortgagor’s knowledge, except as otherwise specifically provided in the
Loan Agreement, all material applicable zoning, environmental, land use,
subdivision, building, fire, safety and health laws, statutes, ordinances,
codes, rules, regulations and requirements affecting the Mortgaged Property
permit the current use and occupancy thereof, and Mortgagor has obtained or is
in the process of obtaining all consents, permits and licenses required for such
use but in no event shall Mortgagor use the Mortgaged Property where such use
requires consents, permits and/or licenses until obtaining the required
consents, permits and licenses. Mortgagor has examined and is familiar with all
applicable covenants, conditions, restrictions and reservations, and with all
applicable laws, statutes, ordinances, codes and governmental rules, regulations
and requirements affecting the Mortgaged Property, and to the best of
Mortgagor’s knowledge, the Mortgaged Property complies in all material respects
with all of the foregoing.




Section 2.2.

Use. The Mortgaged Property is not homestead property, a single or two family
dwelling, nor is it agricultural property or in agricultural use. Except to the
extent specifically permitted in the Loan Agreement, the construction, use and
occupancy of the Project complies and will comply with all requirements of law
and any Permitted Encumbrance. No portion of any Improvements will be/are
constructed over areas subject to easements, in violation of the terms of such
easements. Neither the zoning nor any of the right to construct or to use any
Improvements will be/is to any extent dependent upon or related to any real
estate other than the Land; and all approvals, licenses, permits,
certifications, filings and other actions required by law with respect to the
construction, use, occupancy and operation of the Mortgaged Property have been
or will be received.




Section 2.3.

Utilities; Services. The Mortgaged Property is, or will be, serviced by all
necessary public utilities, and all such utilities are operational and have
sufficient capacity. The Mortgaged Property has access to all public streets and
railroad spurs and tracks, and is benefited by all necessary easements, to allow
the operation of the Mortgaged Property by Mortgagor in the ordinary course of
business and in a prudent manner.




Section 2.4.

Construction of the Improvements. Except as otherwise specifically provided in
the Loan Agreement, Mortgagor has, or prior to commencement of construction of
any Improvements will have, received all requisite building permits and
approvals, all approvals and consents to the plans and, without limiting the
generality of the foregoing, complied with all requirements of law applicable to
the construction of the Project. Mortgagor shall promptly complete all
Improvements in a good and workmanlike manner in accordance with the plans
approved by Mortgagee and free from any liens or Encumbrances of any nature
except for this Mortgage and the Permitted Encumbrances.




ARTICLE III

CASUALTY; CONDEMNATION




Section 3.1.

Casualty, Repair, Proof of Loss. If any portion of the Mortgaged Property shall
be damaged or destroyed by any cause (a “Casualty”), Mortgagor shall, subject to
Section 3.2 below:




(a)

give notice to the Mortgagee as promptly as practicable; and




(b)

unless the Mortgagee has withheld Casualty proceeds during the twelve (12)
months prior to the Maturity Date and insurance proceeds and other funds are not
available to Mortgagor, promptly commence and diligently pursue to completion
(in accordance with plans and specifications approved by Mortgagee) the
restoration, repair and rebuilding of the Mortgaged Property as nearly as
possible to its value, condition and character immediately prior to the
Casualty; and





9




--------------------------------------------------------------------------------

(c)

if the Casualty is covered by insurance, immediately make proof of loss and to
the extent permitted by this Mortgage, collect all insurance proceeds, all such
proceeds to be payable to Mortgagee for deposit in the Condemnation and Awards
Fund established pursuant to the Indenture or as Mortgagee shall direct. If an
Event of Default shall be in existence, or if Mortgagor shall fail to provide
notice to Mortgagee of filing proof of loss, or if Mortgagor shall not be
diligently proceeding, in Mortgagee’s reasonable opinion, to collect such
insurance proceeds, then Mortgagee may, but is not obligated to, make proof of
loss, and is authorized, but is not obligated, to settle any claim with respect
thereto, and to collect the proceeds thereof.




Section 3.2.

Use of insurance Proceeds. Mortgagee shall make the net insurance proceeds
received by it, which amount shall be net of any amount payable pursuant to the
Senior Mortgage (as that term is hereinafter defined) (after reimbursement of
Mortgagee’s reasonable out-of-pocket costs of collecting and disbursing the
same) available to Mortgagor to pay the cost of restoration, repair and
rebuilding of the Mortgaged Property, subject to all of the following conditions
precedent; provided that subparagraphs (b) through (f) shall apply only if the
net insurance proceeds are $100,000 or more:




(a)

If the net insurance proceeds are less than $100,000, the Mortgagee shall pay
the net proceeds to the Mortgagor. The Mortgagor shall proceed promptly to
replace, repair, rebuild and restore the Mortgaged Property to substantially the
same condition as existed before the taking or event causing the damage or
destruction, with such changes, alterations and modifications (including
substitution or addition of other property) as may be desired by the Mortgagor
and will be suitable for continued operation of the Mortgagor for the business
purposes of the Mortgagor, and the Mortgagor will pay all costs thereof. If the
net proceeds are not sufficient to pay such costs in full, the Mortgagor shall
pay that portion of the cost in excess of the amount of net proceeds and shall
complete such repair, replacement, rebuilding or restoration as provided in the
Indenture;




(b)

There shall be no Event of Default in existence at the time of any disbursement
of the insurance proceeds, unless such Event of Default would be cured upon the
application of such net proceeds; provided, however, this condition precedent
shall be waived if Mortgagee is otherwise directed by the owners of a majority
in aggregate principal amount of the Bonds outstanding;




(c)

Mortgagee shall have determined, based upon a certificate of an Independent
Engineer (as defined in the Indenture), that the cost of restoration, repair and
rebuilding is and will be equal to or less than the amount of insurance proceeds
and other funds deposited by Mortgagor with Mortgagee;




(d)

Mortgagee shall have determined, based upon a certificate of an Independent
Engineer, that the restoration, repair and rebuilding can be completed in
accordance with plans and specifications approved by Independent Engineer (such
approval not to be unreasonably withheld), in accordance with codes and
ordinances;




(e)

All funds shall be disbursed as provided in the Indenture; and




(f)

If any of these conditions shall not be satisfied, except as otherwise provided
above, then Mortgagee shall apply the insurance proceeds first to the Rebate
Fund (as defined in the Indenture) in accordance with the Indenture then to
prepay the Loan Obligations by transferring the moneys on deposit in the
Condemnation and Awards Fund to the Redemption Account established pursuant to
the Indenture. If any insurance proceeds shall remain after completion of the
restoration, repair and rebuilding of the Mortgaged Property, they shall be
applied in accordance with the Indenture.




In the event such insurance proceeds are made available for restoration and
repair by the Mortgagee, Mortgagor shall pay all costs incurred by Mortgagee in
connection with the application of such insurance proceeds (including but not
limited to reasonable costs incurred by Mortgagee, and a title company or agent
approved by Mortgagee in overseeing the disbursement of such insurance
proceeds), and the Improvements shall be restored or rebuilt so as to be of at
least equal value and substantially the same character as prior to such damage
or destruction.





10




--------------------------------------------------------------------------------

Section 3.3.

Condemnation. If any portion of the Mortgaged Property shall be taken, condemned
or acquired pursuant to exercise of the power of eminent domain or threat
thereof (a “Condemnation”), Mortgagor shall:




(a)

give notice thereof to Mortgagee as promptly as practicable, and send a copy of
each document received by Mortgagor in connection with the Condemnation to
Mortgagee promptly after receipt; and




(b)

diligently pursue any negotiation and prosecute any proceeding in connection
with the Condemnation at Mortgagor’s expense. If an Event of Default shall be in
existence, or if Mortgagor, in Mortgagee’s reasonable opinion, shall not be
diligently negotiating or prosecuting the claim, Mortgagee is authorized, but
not required, to negotiate and prosecute the claim and appear at any hearing for
itself and on behalf of Mortgagor and to compromise or settle all compensation
for the Condemnation. Mortgagee shall not be liable to Mortgagor for any failure
by Mortgagee to collect or to exercise diligence in collecting any such
compensation. Mortgagor shall not compromise or settle any claim resulting from
the Condemnation if such settlement shall result in payment of more than
$500,000 less than Mortgagee’s reasonable estimate of the damages therefrom. All
awards shall be paid to Mortgagee for deposit in the Condemnation and A wards
Fund.




Section 3.4.

Use of Condemnation Proceeds. Mortgagee shall make the net proceeds of any
Condemnation received by it, which amount shall be net of any amount payable
pursuant to the Senior Mortgage (after reimbursement of Mortgagee’s
out-of-pocket costs of collecting and disbursing the same) available to
Mortgagor for restoration, repair and rebuilding of the Mortgaged Property,
subject to all of the following conditions precedent; provided that
subparagraphs (b) through (f) shall apply only if the net proceeds of any
Condemnation are $100,000 or more:




(a)

If the net condemnation proceeds are less than $100,000, the Mortgagee shall pay
the net proceeds to the Mortgagor. The Mortgagor shall proceed promptly to
replace, repair, rebuild and restore the Mortgaged Property to substantially the
same condition as existed before the taking or event causing the damage or
destruction, with such changes, alterations and modifications (including
substitution or addition of other property) as may be desired by the Mortgagor
and will be suitable for continued operation of the Mortgagor for the business
purposes of the Mortgagor, and the Mortgagor will pay all costs thereof. If the
net proceeds are not sufficient to pay such costs in full, the Mortgagor shall
pay that portion of the cost in excess of the amount of net proceeds and shall
complete such repair, replacement, rebuilding or restoration as provided in the
Indenture;




(b)

There shall be no Event of Default in existence at the time of any disbursement
of the condemnation proceeds, unless such Event of Default would be cured upon
applicable of such net proceeds; provided, however, this condition precedent
shall be waived if Mortgagee is otherwise directed by the owners of a majority
in aggregate principal amount of the Bonds outstanding;




(c)

Mortgagee shall have determined, based upon a certificate of an Independent
Engineer, that the cost of restoration, repair and rebuilding is and will be
equal to or less than the amount of condemnation proceeds and other funds
deposited by Mortgagor with Mortgagee;




(d)

Mortgagee shall have determined, based upon a certificate of an Independent
Engineer, that the restoration, repair and rebuilding can be completed in
accordance with plans and specifications approved by such Independent Engineer
(such approval not to be unreasonably withheld), in accordance with codes and
ordinances and in accordance with the terms, and within the time requirements in
order to prevent termination, of any Lease;




(e)

All funds shall be disbursed in accordance with the Indenture; and





11




--------------------------------------------------------------------------------

(f)

If any of these conditions shall not be satisfied, except as otherwise provided
above, then Mortgagee shall apply the condemnation proceeds first to the Rebate
Fund in accordance with the Indenture to prepay the Loan Obligations by
transferring the moneys on deposit in the Condemnation and Awards Fund to the
Redemption Account. If any condemnation proceeds shall remain after completion
of the restoration, repair and rebuilding of the Mortgaged Property, they shall
be applied in accordance with the Indenture.




ARTICLE IV

DEFAULTS AND REMEDIES




Section 4.1.

Events of Default. The term “Event of Default,” wherever used in this Mortgage,
shall mean the occurrence of an Event of Default under the Loan Agreement.




Section 4.2.

Remedies. Subject to any applicable notice and cure and/or grace periods in the
Loan Agreement after an Event of Default, Mortgagee shall be entitled to invoke,
subject to any limitations or restrictions imposed by applicable law, any and
all of the rights and remedies described below, in addition to all other rights
and remedies available to Mortgagee under any Loan Document or at law or in
equity. All of such rights and remedies shall be cumulative, and the exercise of
anyone or more of them shall not constitute an election of remedies.




(a)

Acceleration. Mortgagee may declare any or all of the Loan Obligations to be due
and payable immediately. If, while any insurance proceeds or condemnation awards
are being held by Mortgagee to reimburse Mortgagor for the cost of rebuilding or
restoration of buildings or improvements on the Mortgaged Property, Mortgagee
shall accelerate the Loan Obligations, then and in such event, Mortgagee shall
be entitled to apply all such insurance proceeds and condemnation awards then
held by it in reduction of the Loan Obligations and any excess held by it over
the amount of Loan Obligations then due hereunder shall be returned to Mortgagor
or the Persons legally entitled thereto without interest.




(b)

Receiver. Mortgagee shall have the right to obtain a receiver in accordance with
applicable law at any time after an Event of Default which is continuing,
whether or not an action for foreclosure has been commenced. Any court having
jurisdiction shall, at the request of Mortgagee following an Event of Default
which is continuing, appoint a receiver to take immediate possession of the
Mortgaged Property and to rent or operate the same as the receiver may deem best
for the interest of all parties concerned, and such receiver shall be liable to
account to the Mortgagor only for the net profits, after application of rents,
issues and profits upon the costs and expenses of the receivership and upon the
Loan Obligations. Mortgagee shall have the right, at any time, to advance money
to the receiver to pay any part or all of the items which the receiver should
otherwise pay if cash were available from the Mortgaged Property, and sums so
advanced shall be payable upon demand and shall accrue interest until paid in
full at the interest rate applicable to advances made by the Trustee pursuant to
the Indenture.




(c)

Entry. Mortgagee, in person, by agent or by court-appointed receiver, may enter,
take possession of, manage and operate all or any part of the Mortgaged
Property, and may also do any and all other things in connection with those
actions that Mortgagee may in its sole discretion consider necessary and
appropriate to protect the security of this Mortgage. Such other things may
include: taking and possessing all of Mortgagor’s or the then owner’s books and
records; entering into, enforcing, modifying or canceling leases on such terms
and conditions as Mortgagee may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collecting and receiving any payment of money owing
to Mortgagee; terminating management agreements, contracts or agents/managers
responsible for the operation and/or property management of the Mortgaged
Property; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Mortgagee so requests, Mortgagor shall
assemble all of the Mortgaged Property that has been removed from the Land and
make all of it available to Mortgagee at the site of the Land. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact
to, following the occurrence and during the continuation of an Event of Default,
perform such acts and execute such documents as Mortgagee in its sole discretion
may consider to be appropriate in connection with taking these measures,
including endorsement of Mortgagor’s name on any instruments, such appointment
being coupled with an interest and irrevocable.





12




--------------------------------------------------------------------------------

(d)

Cure; Protection of Security. Mortgagee may cure any breach or default of
Mortgagor, and if it chooses to do so in connection with any such cure,
Mortgagee may also enter the Mortgaged Property and/or do any and all other
things which it may in its sole reasonable discretion consider necessary and
appropriate to protect the security of this Mortgage. Any reasonable amounts
expended by Mortgagee under this Section 4.2(d) shall be secured by this
Mortgage and shall be payable upon demand and shall accrue interest at the
interest rate applicable to advances made by the Trustee pursuant to the
Indenture until paid in full.




(e)

Uniform Commercial Code Remedies. Mortgagee may exercise any or all of the
remedies granted to a secured party under the UCC.




(f)

Foreclosure; Lawsuits. Mortgagee or its nominee may institute such mortgage
foreclosure actions provided for by Indiana law in accordance with applicable
law and may bid and become the purchaser of all or any part of the Mortgaged
Property at any foreclosure or other sale hereunder, and the amount of
Mortgagee’s successful bid shall be credited on the Loan Obligations. Without
limiting the foregoing, Mortgagee may proceed by a suit or suits at law or in
equity, whether for specific performance of any covenant or agreement herein
contained or contained in any of the other Loan Documents, or in aid of the
execution of any power herein or therein granted, or for any foreclosure under
the judgment or decree of any court of competent jurisdiction, or for damages,
or to collect the Loan Obligations secured hereby, or for the enforcement of any
other appropriate legal, equitable, statutory or contractual remedy.




(g)

Other Remedies. Mortgagee may exercise all rights and remedies contained in any
other instrument, document, agreement or other writing heretofore or otherwise
available at law or in equity, concurrently or in the future executed by
Mortgagor or any other Person or entity in favor of Mortgagee in connection with
the Loan Obligations or any part thereof, without prejudice to the right of
Mortgagee thereafter to enforce any appropriate remedy against Mortgagor.
Mortgagee shall have the right to pursue all remedies afforded to a Mortgagee
under applicable law, and shall have the benefit of all of the provisions of
such applicable law, including all amendments thereto which may become effective
from time to time after the date hereof. In the event any provision of such
statutes which is specifically referred to herein may be repealed, Mortgagee
shall have the benefit of such provision as most recently existing prior to such
repeal, as though the same were incorporated herein by express reference.




(h)

Power of Sale for Personal Mortgaged Property. Under this power of sale,
Mortgagee shall have the discretionary right to cause some or all of the
Mortgaged Property, which constitutes personal property, to be sold or otherwise
disposed of in any combination and in any manner permitted by applicable law.




(i)

Determination of Personal Property. For purposes of the power of sale provided
above, Mortgagee may elect to treat as personal property any Mortgaged Property
which is intangible or which can be severed from the Land or Improvements
without causing structural damage. If it chooses to do so, Mortgagee may dispose
of any personal property, in any manner permitted by Article 9 of the UCC,
including any public or private sale, or in any manner permitted by any other
applicable law.




(j)

Single or Multiple Foreclosure Sales. If the Mortgaged Property consists of more
than one lot, parcel or item of Mortgaged Property, Mortgagee may, in accordance
with applicable law:




(i)

designate the order in which the lots, parcels and/or items shall be sold or
disposed of or offered for sale or disposition; and




(ii)

elect to dispose of the lots, parcels and/or items through a single consolidated
sale or disposition to be held or made under or in connection with judicial
proceedings, or by virtue of a judgment and decree of foreclosure and sale, or
pursuant to the power of sale contained herein; or through two or more such
sales or dispositions; or in any other manner Mortgagee may deem to be in its
best interests (any foreclosure sale or disposition as permitted by the terms
hereof is sometimes referred to herein as a “Foreclosure Sale,” and any two or
more such sales, “Foreclosure Sales”).





13




--------------------------------------------------------------------------------

If it chooses to have more than one Foreclosure Sale, Mortgagee at its option
may cause the Foreclosure Sales to be held simultaneously or successively, on
the same day, or on such different days and at such different times and in such
order as it may deem to be in its best interests. No Foreclosure Sale shall
terminate or affect the liens of this Mortgage on any part of the Mortgaged
Property which has not been sold, until the Loan Obligations have been paid in
full.




Section 4.3.

Expenses of Exercising Rights, Powers and Remedies. The reasonable expenses
(including any receiver’s fees, reasonable attorneys’ fees, appraisers’ fees,
environmental engineers’ and/or consultants’ fees, auctioneer’s fees and costs,
costs incurred for documentary and expert evidence, stenographers’ charges,
publication costs, costs (which may be estimated as to items to be expended
after entry of the decree of foreclosure) of procuring all abstracts of title,
continuations of abstracts of title, title searches and examinations, UCC and
chattel lien searches, and similar data and assurances with respect to title as
Mortgagee may deem reasonably necessary either to prosecute any foreclosure
action or to evidence to bidders at any sale which may be had pursuant to any
foreclosure decree the true condition of the title to or the value of the
Mortgaged Property) incurred by Mortgagee after the occurrence of any Event of
Default and/or in pursuing the rights, powers and remedies contained in this
Mortgage shall be immediately due and payable by Mortgagor, with interest
thereon from the date incurred at the interest rate applicable to advances made
by the Trustee pursuant to the Indenture and shall be added to the Loan
Obligations secured by this Mortgage.




Section 4.4.

Restoration of Position. In case Mortgagee shall have proceeded to enforce any
right under this Mortgage by foreclosure, sale, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely, then, and in every such case, Mortgagor and
Mortgagee shall be restored to their former positions and rights hereunder with
respect to the Mortgaged Property subject to the lien hereof, except as might
otherwise be determined by a final order of a court of competent jurisdiction.




Section 4.5. Marshalling. Mortgagor, for itself and on behalf of all Persons
which may claim under Mortgagor, hereby waives all requirements of law relating
to the marshalling of assets, if any, which would be applicable in connection
with the enforcement by Mortgagee of its remedies for an Event of Default
hereunder, absent this waiver. Mortgagee shall not be required to sell or
realize upon any portion of the Mortgaged Property before selling or realizing
upon any other portion thereof.




Section 4.6.

Waivers. No waiver of any provision hereof shall be implied from the conduct of
the parties. Any such waiver must be in writing and must be signed by the party
against which such waiver is sought to be enforced. The waiver or release of any
breach of the provisions set forth herein to be kept and performed shall not be
a waiver or release of any preceding or subsequent breach of the same or any
other provision. No receipt of partial payment after acceleration of the Loan
Obligations shall waive the acceleration. No payment by Mortgagor or receipt by
Mortgagee of a lesser amount than the full amount secured hereby shall be deemed
to be other than on account of the sums due and payable hereunder, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed an accord and satisfaction, and Mortgagee may accept any check
or payment without prejudice to Mortgagee’s right to recover the balance of such
sums or to pursue any other remedy provided in this Mortgage. The consent by
Mortgagee to any matter or event requiring such consent shall not constitute a
waiver of the necessity for such consent to any subsequent matter or event.




Section 4.7.

Mortgagee’s Right to Cure Defaults. If Mortgagor shall fail to comply with any
of the terms of this Mortgage with respect to the procuring of insurance, the
payment of taxes, assessments and other charges, the keeping of the Mortgaged
Property in repair, or any other term contained herein and such failure shall
continue for a period of three (3) days after notice of such failure from
Mortgagee, Mortgagee may make advances to perform the same without releasing any
of the Loan Obligations. Mortgagor agrees to repay upon demand all sums so
advanced and all sums expended by Mortgagee in connection with such performance,
including without limitation reasonable attorneys’ fees, with interest at the
interest rate applicable to advances made by the Trustee pursuant to the
Indenture from the dates such advances are made until paid in full, and all sums
so advanced and/or expenses incurred, with interest, shall be secured hereby,
but no such advance and/or incurring of expense by Mortgagee shall be deemed to
relieve Mortgagor from any default hereunder, or to release any of the Loan
Obligations.





14




--------------------------------------------------------------------------------

Section 4.8.

 Suits and Proceedings. Mortgagee shall have the power and authority, upon prior
notice to Mortgagor, to institute and maintain any suits and proceedings as
Mortgagee may deem advisable to (a) prevent any impairment of the Mortgaged
Property by any act which may be unlawful or by any violation of this Mortgage,
(b) preserve or protect its interest in the Mortgaged Property, or (c) restrain
the enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if,
in the sole opinion of Mortgagee, the enforcement of or compliance with such
enactment, rule or order might impair the security hereunder or be prejudicial
to Mortgagee’s interest.




ARTICLE V

MISCELLANEOUS




Section 5.1.

Binding Effect; Survival; Number; Gender. This Mortgage shall be binding on and
inure to the benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns. All agreements, representations and
warranties contained herein or otherwise heretofore made by Mortgagor to
Mortgagee shall survive the execution and delivery hereof. The singular of all
terms used herein shall include the plural, the plural shall include the
singular, and the use of any gender herein shall include all other genders,
where the context so requires or permits.




Section 5.2.

Severability. The unenforceability or invalidity of any provision of this
Mortgage as to any Person or circumstance shall not render that provision
unenforceable or invalid as to any other Person or circumstance. If any
provision of this Mortgage is held to be illegal, invalid or unenforceable under
present or future laws effective during the term of this Mortgage, the legality,
validity and enforceability of the remaining provisions of this Mortgage shall
not be affected thereby.




Section 5.3.

Notices. Any notice or other communication to any party in connection with this
Mortgage shall be in writing and shall be sent by manual delivery, facsimile
transmission, overnight courier or United States mail (postage prepaid)
addressed to such party at the address specified below, or at such other address
as such party shall have specified to the other party hereto in writing. All
periods of notice shall be measured from the date of delivery thereof if
manually delivered, from the date of sending thereof if sent by facsimile
transmission, from the first Business Day after the date of sending if sent by
overnight courier, or from four (4) days after the date of mailing if mailed.
Notices shall be given to or made upon the respective parties hereto at their
respective addresses set forth below:




If to Mortgagee:

U.S. Bank National Association, as Trustee

10 West Market Street

Suite 1150

Indianapolis, IN 46204

Attention: Corporate Trust

Facsimile: (317) 636-1951




With copies to:

Wooden & McLaughlin LLP

One Indiana Square, Suite 1800

Indianapolis, IN 46204

Attention: Thomas W. Dinwiddie

Facsimile: (317) 639-6444




If to Mortgagor:

Indiana Bio-Energy, LLC

969 North Main Street, P.O. Box 297

Bluffton, IN 46714

Attention: President

Facsimile: (260) 353-1100





15




--------------------------------------------------------------------------------

With copies to:

Krieg DeVault LLP

2800 One Indiana Square

Indianapolis, IN 46204

Attention: John R. Kirkwood, Esq.

Facsimile: (317) 636-1507




Either party may change its address for notices by a notice given pursuant to
this Section.




Section 5.4.

Applicable Law. This Mortgage shall be construed and enforceable in accordance
with, and be governed by, the laws of the State of Indiana, without giving
effect to conflict of laws or principles thereof. The Loan Agreement shall be
construed and enforceable in accordance with, and be governed by, the laws of
the State of Indiana, without giving effect to conflict of laws or principles
thereof.




Section 5.5.

Waiver of Jury Trial. MORTGAGOR AND MORTGAGEE, BY ITS ACCEPTANCE OF THIS
MORTGAGE, EACH IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.




Section 5.6.

Effect. This Mortgage is in addition to and not in substitution for any other
guarantees, covenants, obligations or other rights now or hereafter held by
Mortgagee from any other Person or entity in connection with the Loan
Obligations.




Section 5.7.

Assignability. Mortgagee shall have the right to assign this Mortgage, in whole
or in part, or sell participation interests herein, to any Person obtaining an
interest in the Loan Obligations.




Section 5.8.

Headings. Headings of the Sections of this Mortgage are inserted for convenience
only and shall not be deemed to constitute a part hereof.




Section 5.9.

Fixture Filing. This instrument shall be deemed to be a Fixture Filing within
the meaning of the UCC, and for such purpose, the following information is
given:




(a)

 

Name and address of Debtor:

 

Indiana Bio-Energy, LLC

969 North Main Street, P.O. Box 297

Bluffton, IN 46714

Facsimile: (260) 353-1100

 

 

 

 

 

(b)

 

Type of Organization:

 

Limited Liability Company

 

 

 

 

 

(c)

 

Jurisdiction of Organization:

 

Indiana

 

 

 

 

 

(d)

 

Organizational J.D. No.:

 

2004120800099

 

 

 

 

 

(e)

 

Name and address of Secured Party:

 

U.S. Bank National Association, as Trustee

l0 West Market Street

Suite 1150

Indianapolis, IN 46204

Attention: Corporate Trust

Facsimile: (317) 636-1951

 

 

 

 

 

(f)

 

Description of the collateral:

 

See granting clauses above

 

 

 

 

 

(g)

 

Description of real estate to which the collateral is attached or upon which it
is or will be located:

 

See Exhibit A hereto








16




--------------------------------------------------------------------------------

Some of the above-described collateral is or is to become fixtures upon the
above described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.




Section 5.10.

Estoppel Certificate. At any time and from time to time, within three (3)
Business Days after receipt from Mortgagee of a written request therefore,
Mortgagor shall prepare, execute and deliver to Mortgagee, and/or any other
party which Mortgagee may designate, an estoppel certificate stating: (a) the
amount of the unpaid principal balance and accrued interest secured by this
Mortgage on the date thereof; (b) the date upon which the last payment secured
by this Mortgage was made and the date the next payment secured by this Mortgage
is due; and (c) that the provisions of the Loan Agreement, this Mortgage and the
other Loan Documents described in said request have not been materially amended
or changed in any manner, that there are no material defaults or events of
default then existing under the terms of the Loan Agreement, this Mortgage or
the other Loan Documents described in said request, and that Mortgagor has no
defenses, claims or offsets against full enforcement hereof and thereof
according to the terms hereof and thereof, or listing and describing any such
amendments, changes, defaults, events of default, defenses, claims or offsets
which do exist.




Section 5.11.

Senior Loan. Concurrently herewith, Mortgagor executed and delivered to AgStar
Financial Services, PCA (the “Senior Lender”), a Construction/Permanent
Mortgage, Security Agreement, Assignment of Leases and Rents, Financing
Statement and Fixture Filing dated February 27, 2007 (the “Senior Mortgage”),
which instrument secures a loan from the Senior Lender to the Mortgagor in the
initial principal amount of $90,000,000, and which instrument will be or has
been recorded with the Recorder of Wells County, Indiana, prior to the recording
of this Mortgage.




In connection therewith, the Senior Lender and the Mortgagee entered into an
Intercreditor Agreement dated as of February 27, 2007, which instrument sets
forth the relative rights and priorities of the Senior Lender and the Mortgagee
under the Financing Documents and the Bond Documents (both as defined therein).




This Mortgage is subordinate in all respects to the Senior Mortgage and the
Intercreditor Agreement as respectively amended and supplemented.








17




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed and delivered as of the date first
written above.




IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. No OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAYBE LEGALLY ENFORCED. You
MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.




MORTGAGOR:




INDIANA BIO-ENERGY, LLC

an Indiana limited liability company




By: /s/ Stephen J. Hogan             

Printed Name: Stephan J. Hogan

Title: President







Prepared by and when recorded please return

to Susan E. Rollins, Esq.,

Chapman and Cutler LLP,

III West Monroe Street,

Chicago, Illinois 60603-4080




I affirm, under penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law.
Susan E. Rollins




CERTIFICATE OF ACKNOWLEDGMENT




ST ATE OF INDIANA

)

) ss

COUNTY OF MARION

)




Before me, a Notary Public in and for said County and State, personally appeared
Stephen J. Hogan, known to me to be the President of Indiana Bio-Energy, LLC, an
Indiana limited liability company, and acknowledged the execution of the
foregoing for and on behalf of said limited liability company.




Witness my hand and Notarial Seal, this 21st day of March, 2007.




 /s/ Joy R. Burwell                                      

Notary Public - Signature




 Joy R. Burwell                                          

Notary Public – Printed




Date: March 21, 2007                                 

My Commission Expires:




        11/15/2008                  




My County of Residence: Hamilton County, Indiana





18




--------------------------------------------------------------------------------

EXHIBIT A




LEGAL DESCRIPTION




The following described real estate located in Wells County, Indiana:




Parcel No. 90-08-08-100-001.000-002




Part of the Northeast Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows: Beginning at the
Northwest corner of said Northeast Quarter found per record witness; thence
easterly, 2229.08 feet along the north line of said Northeast Quarter to a 5/8”
rebar stake set on the westerly right-of-way line of the Norfolk and Western
Railway Company; thence southwesterly, deflecting right 111 degrees 41 minutes
00 seconds, 2861.11 feet along said westerly right-of-way line to a 5/8” rebar
stake set on the south line of said Northeast Quarter; thence westerly,
deflecting right 67 degrees 21 minutes 40 seconds, 1121.70 feet along said south
line to a 5/8” rebar stake set at the Southwest Corner of said Northeast
Quarter; thence northerly, deflecting right 89 degrees 52 minutes 40 seconds,
2677.84 feet along the west line of said Northeast Quarter to the place of
beginning. Containing 102.50 acres.




Parcel No. 90-08-08-200-001.000-010; 90-08-08-200-002.000-010




Part of the Northwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows:




Beginning at the Southwest corner of said Northwest Quarter found per record
witness; thence Northerly, 1208.78 feet along the West line of said Northwest
Quarter to a P. K. nail at the Southwest corner of the 17.04 acre tract
described in Deed Record 130, Page 872; thence Northeasterly, deflecting right
65 degrees 20 minutes 38 seconds, 2931.66 feet along the South line of said
17.04 acre tract to a 5/8” rebar stake on the East line of said Northwest
Quarter; thence Southerly, deflecting right 114 degrees 57 minutes 47 seconds,
1112.76 feet along said East line to a 5/8” rebar stake at the Southeast corner
of the Northeast Quarter of said Northwest Quarter; thence Westerly, deflecting
right 90 degrees 04 minutes 33 seconds, 1329.23 feet to a 5/8” rebar stake at
the Southwest corner of the Northeast Quarter of said Northwest Quarter; thence
Southerly, deflecting left 90 degrees 13 minutes 45 seconds, 1337.85 feet to a
518” rebar stake at the Southeast corner of the Southwest Quarter of said
Northwest Quarter; thence Westerly, deflecting right 90 degrees 16 minutes 33
seconds, 1325.66 feet along the South line of said Northwest Quarter to the
place of beginning. Containing 70.79 acres more or less.




Parcel No. 90-08-08-300-002.000-002




Tract I: The Southeast Quarter of the Northwest Quarter of Section 8, Township
26 North, Range 12 East, Wells County, Indiana, containing 40 acres, more or
less.




Tract II: The east half of the Southwest Quarter of Section 8, Township 26
North, Range 12 East, Wells County, Indiana, containing 80 acres, more or less.




EXCEPTING THEREFROM, Part of the Southwest Quarter of Section 8, Township 26
North, Range 12 East, Harrison Township, Wells County, Indiana, described as
follows: Starting at the southeast corner of said Southwest Quarter found per
record witness; thence westerly, 451.42 feet along the south line of said
Southwest Quarter to a PK nail which shall be the place of beginning; thence
continuing westerly, 253.58 feet along said south line, to a P.K. nail; thence
northerly, deflecting right 90 degrees 00 minutes 00 seconds, 280.00 feet to a
5/8” rebar stake; thence easterly, deflecting right 90 degrees 00 minutes 00
seconds, 253.58 feet parallel with the south line of said Southwest Quarter to a
5/8” rebar stake; thence southerly, deflecting right 90 degrees 00 minutes 00
seconds, 280.00 feet to the place of beginning. Containing 1.63 acres, more or
less.




Containing in all 118.37 acres, after exception.











--------------------------------------------------------------------------------

Parcel No. 90-08-08-400-027.000-010




Part of the Northwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows:




Starting at the northwest corner of said Northwest Quarter; thence southerly,
1185.11 feet, along the west line of said Northwest Quarter to its intersection
with the southerly right-of-way line of the Norfolk and Western Railway Company,
which shall be the place of beginning; thence northeasterly, deflecting left 114
degrees 39 minutes 22 seconds, 2804.95 feet, along said right-of-way line to the
north line of said Northwest Quarter; thence easterly, deflecting right 24
degrees 59 minutes 26 seconds, 116.37 feet, along said north line to the
northeast corner of said Northwest Quarter; thence southerly, deflecting right
89 degrees 58 minutes 17 seconds, 226.16 feet, along the east line of said
Northwest Quarter; thence southwesterly, deflecting right 65 degrees 02 minutes
17 seconds, 2931.66 feet, parallel with the southerly right-of-way line of the
Norfolk and Western Railway Company to the west line of said Northwest Quarter;
thence northerly, deflecting right 114 degrees 39 minutes 22 seconds, 279.69
feet, along said west line to the place of beginning. Containing 17.04 acres.




Parcel No. 90-08-08-200-001.000-010; 90-08-08-200-002.000-010




Part of the Northwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows:




Beginning at the Southwest corner of said Northwest Quarter found per record
witness; thence Northerly, 1208.78 feet along the West line of said Northwest
Quarter to a P.K. nail at the Southwest corner of the 17.04 acre tract described
in Deed Record 130, Page 872; thence Northeasterly, deflecting right 65 degrees
20 minutes 38 seconds, 2931.66 feet along the South line of said 17.04 acre
tract to a 5/8” rebar stake on the East line of said Northwest Quarter; thence
Southerly, deflecting right 114 degrees 57 minutes 47 seconds, 1112.76 feet
along said East line to a 5/8” rebar stake at the Southeast corner of the
Northeast Quarter of said Northwest Quarter; thence Westerly, deflecting right
90 degrees 04 minutes 33 seconds, 1329.23 feet to a 5/8” rebar stake at the
Southwest corner of the Northeast Quarter of said Northwest Quarter; thence
Southerly, deflecting left 90 degrees 13 minutes 45 seconds, 1337. 85 feet to a
5/8” rebar stake at the Southeast corner of the Southwest Quarter of said
Northwest Quarter; thence Westerly, deflecting right 90 degrees 16 minutes 33
seconds, 1325.66 feet along the South line of said Northwest Quarter to the
place of beginning. Containing 70.79 acres more or less.




Parcel No. 90-08-08-300-001.000-002




Part of the Southwest Quarter of Section 8, Township 26 North, Range 12 East,
Harrison Township, Wells County, Indiana, described as follows: Starting at the
southeast corner of said Southwest Quarter found per record witness; thence
westerly, 451.42 feet along the south line of said Southwest Quarter to a P.K.
nail which shall be the place of beginning; thence continuing westerly, 253.58
feet along said south line, to a PK nail; thence northerly, deflecting right 90
degrees 00 minutes 00 seconds, 280.00 feet to a 5/8” rebar stake; thence
easterly, deflecting right 90 degrees 00 minutes 00 seconds, 253.58 feet
parallel with the south line of said Southwest Quarter to a 5/8” rebar stake;
thence southerly, deflecting right 90 degrees 00 minutes 00 seconds, 280.00 feet
to the place of beginning. Containing 1.63 acres, more or less.




Parcel No. 90-08-08-300-006.000-010




THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.46 ACRES.




Parcel No. 90-08-08-300-004.000-010




ALSO: THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.40
ACRES.











--------------------------------------------------------------------------------

EXCEPTING THEREFROM: PART OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:




BEGINNING AT THE SOUTHWEST CORNER OF SAID SOUTHWEST QUARTER FOUND PER RECORD
WITNESS; THENCE NORTHERLY, 527.00 FEET ALONG THE WEST LINE OF SAID SOUTHWEST
QUARTER TO A P.K. NAIL; THENCE EASTERLY, DEFLECTING RIGHT 90 DEGREES 00 MINUTES
16 SECONDS, 655.00 FEET PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST QUARTER
TO A 5/8” REBAR STAKE; THENCE SOUTHERLY, DEFLECTING RIGHT 89 DEGREES 59 MINUTES
44 SECONDS, 527.00 FEET PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST QUARTER TO
A P.K. NAIL ON THE SOUTH LINE OF SAID SOUTHWEST QUARTER: THENCE WESTERLY,
DEFLECTING RIGHT 90 DEGREES 00 MINUTES 16 SECONDS, 655.00 FEET ALONG SAID SOUTH
LINE TO THE PLACE OF BEGINNING. CONTAINING 7.92 ACRES.




CONTAINING AFTER SAID EXCEPTION 32.48 ACRES.




Parcel No. 90-08-08-400-004.000-002




Commencing at the southwest corner of the southeast quarter of section eight
(8), in township 26 north, range 12 east, and running thence north 1324.70 feet
to the northwest corner of the south half of said quarter, thence east 558.20
feet to the west line of the right of way of the Ft. Wayne, Cincinnati and
Louisville railroad company, thence in a southwesterly direction along the west
line of said Railroad right of way a distance of 1437.50 feet to the south line
of said Section 8, thence west 12 feet to the place of beginning, containing
8.67 acres.




Parcel No. 90-08-08-400-020.000-002




PART OF THE NORTH HALF OF THE SOUTHEAST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS FOLLOWS:




STARTING AT THE NORTHEAST CORNER OF SAID SOUTHEAST QUARTER FOUND PER RECORD
WITNESS; THENCE WESTERLY, 1528.71 FEET ALONG THE NORTH LINE OF SAID SOUTHEAST
QUARTER TO THE WESTERLY RIGHT-OF-WAY LINE OF THE NORFOLK & WESTERN RAILROAD,
WHICH Shall BE THE PLACE OF BEGINNING; THENCE SOUTHWESTERLY, DEFLECTING LEFT 67
DEGREES 21 MINUTES 32 SECONDS, 617.57 FEET ALONG SAID WESTERLY RIGHT-OF-WAY
LINE; THENCE SOUTHWESTERLY, DEFLECTING RIGHT 00 DEGREES 02 MINUTES 05 SECONDS,
816.82 FEET ALONG SAID WESTERLY RIGHT-OF-WAY LINE TO THE SOUTH LINE OF THE NORTH
HALF OF SAID SOUTHEAST QUARTER; THENCE WESTERLY, DEFLECTING RIGHT 67 DEGREES 09
MINUTES 58 SECONDS, 565.65 FEET ALONG THE SOUTH LINE OF THE NORTH HALF OF SAID
SOUTHEAST QUARTER TO THE WEST LINE OF SAID SOUTHEAST QUARTER; THENCE NORTHERLY,
DEFLECTING RIGHT 90 DEGREES 03 MINUTES 19 SECONDS, 1325.61 FEET ALONG THE WEST
LINE OF SAID SOUTHEAST QUARTER TO THE NORTHWEST CORNER OF SAID SOUTHEAST
QUARTER; THENCE EASTERLY, DEFLECTING RIGHT 90 DEGREES 07 MINUTES 21 SECONDS,
1120.66 FEET ALONG THE NORTH LINE OF SAID SOUTHEAST QUARTER TO THE PLACE OF
BEGINNING. CONTAINING 25.64 ACRES MORE OR LESS.




NOW KNOWN AS:




PARCEL 1:




PART OF SECTION 8, TOWNSHIP 26 NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS
COUNTY, INDIANA, DESCRIBED AS FOLLOWS;











--------------------------------------------------------------------------------

BEGINNING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER OF SAID SECTION 8;
THENCE NORTH 00 DEGREES 09 MINUTES 53 SECONDS WEST, (ASSUMED AND THE BASIS FOR
THESE BEARINGS), 1488.47 FEET ALONG THE WEST LINE OF SAID NORTHWEST QUARTER TO
THE SOUTHERLY RIGHT-OF-WAY LINE OF THE NORFOLK AND SOUTHERN RAILROAD; THENCE
NORTH 65 DEGREES 10 MINUTES 45 SECONDS EAST, 2804.95 FEET ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE TO THE NORTH LINE OF SAID NORTHWEST QUARTER; THENCE SOUTH 89
DEGREES 49 MINUTES 48 SECONDS EAST 116.37 FEET ALONG SAID NORTH LINE TO THE
NORTHWEST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 8; THENCE SOUTH 88
DEGREES 46 MINUTES 46 SECONDS EAST, 2227.06 FEET ALONG THE NORTH LINE OF SAID
NORTHEAST QUARTER TO THE WESTERLY RIGHT-OF-WAY LINE OF THE NORFOLK AND SOUTHERN
RAILROAD; THENCE SOUTH 22 DEGREES 53 MINUTES 10 SECONDS WEST, 3478.34 FEET ALONG
SAID WESTERLY RIGHT-OF-WAY LINE; THENCE SOUTH 22 DEGREES 55 MINUTES 15 SECONDS
WEST, 2255.13 FEET ALONG SAID WESTERLY RIGHT-OF-WAY LINE TO THE SOUTH LINE OF
THE SOUTHEAST QUARTER OF SAID SECTION 8; THENCE SOUTH 89 DEGREES 54 MINUTES 33
SECONDS WEST, 8.77 FEET ALONG THE SOUTH LINE OF SAID SOUTHEAST QUARTER TO THE
SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 8; THENCE NORTH 90
DEGREES 00 MINUTES 00 SECONDS WEST, 1322.25 FEET ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER TO THE SOUTHWEST CORNER OF THE EAST HALF OF SAID SOUTHWEST
QUARTER; THENCE NORTH 00 DEGREES 04 MINUTES 08 SECONDS, EAST, 2657.35 FEET ALONG
THE WEST LINE OF THE EAST HALF OF SAID SOUTHWEST QUARTER TO THE NORTH LINE OF
SAID SOUTHWEST QUARTER; THENCE NORTH 89 DEGREES 44 MINUTES 08 SECONDS WEST,
1325.66 FEET ALONG SAID NORTH LINE TO THE PLACE OF BEGINNING. CONTAINING 346.08
ACRES MORE OR LESS.




PARCEL 2:




Tract 1:




THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26 NORTH,
RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.46 ACRES.




Tract 2:




ALSO: THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, CONTAINING 40.40
ACRES.




EXCEPTING THEREFROM: PART OF THE SOUTHWEST QUARTER OF SECTION 8, TOWNSHIP 26
NORTH, RANGE 12 EAST, HARRISON TOWNSHIP, WELLS COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:




BEGINNING AT THE SOUTHWEST CORNER OF SAID SOUTHWEST QUARTER FOUND PER RECORD
WITNESS; THENCE NORTHERLY, 527.00 FEET ALONG THE WEST LINE OF SAID SOUTHWEST
QUARTER TO A P.K. NAIL; THENCE EASTERLY, DEFLECTING RIGHT 90 DEGREES 00 MINUTES
16 SECONDS, 655.00 FEET PARALLEL WITH THE SOUTH LINE OF SAID SOUTHWEST QUARTER
TO A 5/8” REBAR STAKE; THENCE SOUTHERLY, DEFLECTING RIGHT 89 DEGREES 59 MINUTES
44 SECONDS, 527.00 FEET PARALLEL WITH THE WEST LINE OF SAID SOUTHWEST QUARTER TO
A P.K. NAIL ON THE SOUTH LINE OF SAID SOUTHWEST QUARTER; THENCE WESTERLY,
DEFLECTING RIGHT 90 DEGREES 00 MINUTES 16 SECONDS, 655.00 FEET ALONG SAID SOUTH
LINE TO THE PLACE OF BEGINNING. CONTAINING 7.92 ACRES.




CONTAINING AFTER SAID EXCEPTION 32.48 ACRES.











--------------------------------------------------------------------------------

PERMITTED ENCUMBRANCES




1.

Terms and provisions of a Grant of Easement granted to the City of Bluffton,
dated June 25, 1998 and recorded June 26, 1998 in Deed Book 134 Page 399 of the
Wells County, Indiana records.




2.

Terms and provisions of a Grant of Easement granted to the City of Bluffton,
dated July 2, 1998, and recorded July 2, 1998 in Deed Book 134 Page 423 of the
Wells County, Indiana records.




3.

Covenants, conditions and restrictions contained in the Restrictive Covenants
Southwest Bluffton Industrial Park, dated June 15, 2004, and recorded June 17,
2004, in Miscellaneous Record 65 Page 59 of the Wells County, Indiana records
(provisions, if any, based on race, color, religion, sex, handicap, familiar
status or national origin, are omitted). Pertains to the 17.04 Acres tract
conveyed in Deed Record 130 page 871 of the Wells County, Indiana records as
shown on a survey by Joel A. Hoehn, dated February 17, 2007, and revised
February 19, 2007. (NOTE: Mortgagor is undertaking to remove the Restricted
Covenants from the encumbered tract pursuant to the Senior Loan Agreement
between the Senior Lender and the Mortgagor dated as of February 27, 2007)




4.

Terms and provisions of a Right of Way Grant, dated January 27, 1984, and
recorded February 22, 1984, in Miscellaneous Book 52 Page 669 of the Wells
County, Indiana records.




5.

Right of Way for drainage, flow and maintenance of Addington Legal Tile Drain as
set forth in IC 36-9-27-33.




6.

Construction/Permanent Mortgage, Security Agreement, Assignment of Leases and
Rents, Financing Statement and Fixture Filing from Mortgagor to Agstar Financial
Services, PCA, dated February 27, 2007, and recorded February 28, 2007 in
Mortgage Book 128 Page 241 of the Wells County, Indiana records.





EXHIBIT B


